Name: Council Regulation (EC) No 951/2001 of 14 May 2001 amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: trade;  communications;  competition;  international trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R0951Council Regulation (EC) No 951/2001 of 14 May 2001 amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan Official Journal L 134 , 17/05/2001 P. 0018 - 0023Council Regulation (EC) No 951/2001of 14 May 2001amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in JapanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1),Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) By Regulation (EC) No 1015/94(2) the Council imposed a definitive anti-dumping duty on imports of television camera systems ("TCS") originating in Japan.(2) In Article 1(3)(e) of Regulation (EC) No 1015/94 the Council specifically excluded from the scope of the anti-dumping duty professional camera systems listed in the Annex to that Regulation ("the Annex"), representing high-end professional cameras systems technically falling within the product definition under Article 1(2) of that Regulation, but which cannot be regarded as television camera systems.(3) In October 1995 the Council amended Regulation (EC) No 1015/94 by Regulation (EC) No 2474/95(3), in particular as regards the like product definition and as regards certain models of professional camera systems which were explicitly exempted from the definitive anti-dumping duty.(4) In October 1997 the Council by Regulation (EC) No 1952/97(4) amended the rates of the definitive anti-dumping duty for two companies concerned, namely for Sony Corporation and Ikegami Tsushinki in accordance with Article 12 of Regulation (EC) No 384/96 (hereafter referred to as the "basic Regulation"). Furthermore, the Council specifically excluded from the scope of the anti-dumping duty certain new models of professional camera systems by adding them to the Annex.(5) In September 2000 the Council by Regulation (EC) No 2042/2000(5) confirmed the definitive anti-dumping duties imposed by Regulation (EC) No 1015/94 in accordance with Article 11(2) of the basic Regulation.(6) In January 2001 the Council by Regulation (EC) No 198/2001 made the latest amendment to Regulation (EC) No 2042/2000 by adding certain successor models of professional camera systems to the Annex and thus excluding those from the application of the definitive anti-dumping duty.B. INVESTIGATION CONCERNING NEW MODELS OF PROFESSIONAL CAMERA SYSTEMS1. Request(7) A Japanese exporting producer, namely Sony Corporation ("Sony"), informed the Commission that it intended to introduce new models of professional camera systems into the Community market and requested that these new models of professional camera systems including their accessories be added to the Annex and thus exempt them from the scope of the anti-dumping duties.2. Models under investigation(8) The application received concerned the following models, supplied with the relevant technical information:- camera head DXC-D35PH- camera head DXC-D35PL- camera head DXC-D35PK- camera head DXC-D35WSPL- camera head DSR-135PL- viewfinder DXF-801CE- camera control unit CCU-M5AP.All the above models were presented as being part of professional camera systems dedicated to the professional video market.3. Investigation and findings(9) The Commission informed the Community industry of the request introduced by Sony and invited them to comment.(10) The Community industry claimed that the above mentioned models should not be exempted from the anti-dumping measures in force. In this regard, it was argued that the models under consideration could easily be connected to a triax unit or system and as such be used as broadcast cameras.(11) The Commissions investigation revealed that the models under consideration could indeed be connected to a triax adaptor and could thus in principle be used for a number of broadcast applications. However, the supplementary information provided by Sony on the request of the Commission showed that the vast majority of the users of the models under investigation were in the professional sector and the main applications of these models were in the professional video sector.(12) The Commission's investigation also confirmed that the models concerned were in fact up-dated models of predecessor models already listed in the Annex and found that they were largely identical.(13) Given the above, the Commission established that on an overall basis, the above mentioned camera models should be excluded from the scope of the existing anti-dumping measures, except in those cases where the corresponding triax system or triax adaptor is sold on the Community market.(14) The Commission informed the Community producers and the exporter of the TCS of its findings and provided them with an opportunity to present their views. One Community producer continued to object to the exclusion of the camera models concerned from the application of the anti-dumping duty but provided no new evidence in support of its claim that the camera series in question was sold on the Community market as a broadcast camera.(15) On this basis, all models and related equipment listed in recital 8 should be exempted from the application of the anti-dumping duty imposed on TCS originating in Japan, and the Annex should be amended accordingly.(16) Given the complexity of this case, the evidence and information submitted and continuous consultations of the parties concerned, necessary due to the mainly technical aspects of the case, the Commission was not able to conclude the present investigation at an earlier stage. Under these circumstances, it was considered appropriate that this Regulation should apply to the camera models listed in recital 8 with retroactive effect irrespective of the date of their importation,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2042/2000 shall be replaced by the Annex hereto. The following camera models shall be added to the Annex to Regulation (EC) No 2042/2000:- camera head DXC-D35PH- camera head DXC-D35PL- camera head DXC-D35PK- camera head DXC-D35WSPL- camera head DSR-135PL- viewfinder DXF-801CE- camera control unit CCU-M5AP.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to the camera models listed in Article 1 irrespective of the date of their importation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ L 111, 30.4.1994, p. 106. Regulation as last amended by Regulation (EC) No 198/2001 (OJ L 30, 1.2.2001, p. 1).(3) OJ L 255, 25.10.1995, p. 11.(4) OJ L 276, 9.10.1997, p. 20.(5) OJ L 244, 29.9.2000, p. 38. Regulation as last amended by Regulation (EC) No 198/2001 (OJ L 30, 1.2.2001, p. 1.)ANNEX"ANNEXList of professional camera systems not qualified as television camera systems (broadcast camera systems) which are exempted from the measures>TABLE>"